Examiner’s Statement of Reason for Allowance 

1.	Claims 4, 6, 9, 12, 15 and 20 are allowed. 

2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record 9572149 and WO 2017117424 either individually or in combination fail to teach a non-transitory computer readable storage media in a base station in a wireless network and a method for a base station of a wireless network to transmit a downlink message 
to a user device of the network, the method comprising configuring one or more 
demarcations, each demarcation comprising a predetermined series of bits, and each 
demarcation configured to indicate a start or an end of the downlink message; and transmitting the downlink message in association with the one or more demarcations on a downlink channel of the network, wherein the one or more demarcations allow 
downlink messages to be more efficiently handled and/or provided special handling; 
wherein a first demarcation comprises a start code positioned at a start of the 
message, wherein the start-code comprises at least one of an identification code of 
the user device; a demodulation reference; a resource element with zero transmission; 
and a combination of these; wherein a second demarcation comprises an end-code, 
different from the start- code, the end-code positioned at an end of the message, 
wherein the end-code comprises at least one of an identification code of the user
 device; a demodulation reference, a resource element with zero transmission; 
and a combination of these. These prior arts also fail to teach a user device 
in signal communication with a base station of a wireless network, the user device 
configured to: transmit a request message to the base station, the request message 
specifying a demarcation comprising one or more resource elements, the one or more
 resource elements comprising a predetermined pattern detect downlink signals on 
one or more downlink channels of the wireless network; detect, in the downlink 
signals, the demarcation according to the predetermined pattern; determine, according 
to the detected demarcation, a downlink message unicast by the base station to the 
user device, whereby the unicast message may be more efficiently handled than in the absence of the detected.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466